Exhibit 10.27

 

AMERIPRISE FINANCIAL

 

DEFERRED EQUITY PROGRAM

 

FOR INDEPENDENT FINANCIAL ADVISORS

 

 

Adopted effective as of September 30, 2005

 

 

--------------------------------------------------------------------------------


 

AMERIPRISE FINANCIAL

DEFERRED EQUITY PROGRAM

FOR INDEPENDENT FINANCIAL ADVISORS

 

Adopted effective as of September 30, 2005

 

Purpose

 

The purpose of the Plan is to provide a means for the deferral by Eligible
Financial Advisors of GDC. This Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.

 


ARTICLE 1


 


DEFINITIONS


 

For purposes of the Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings indicated in this Article
1:

 

1.01             “Account Adjustment” shall mean an adjustment made to the
balance of any Plan Account in accordance with Section 3.05 hereof.

 

1.02             “Advisor” shall mean an independent contractor who is a party
to an effective Franchise Agreement.

 

1.03             “Aggregate Vested Balance” shall mean, with respect to the Plan
Accounts of any Participant as of a given date, the sum of the amounts that have
become vested under all of the Participant’s Plan Accounts, as adjusted to
reflect all applicable Account Adjustments and all prior withdrawals and
distributions, in accordance with Article 4 of the Plan and the provisions of
the applicable Enrollment Forms.

 

1.04             “Amended Beneficiary Designation Form” shall mean the Amended
Beneficiary Designation Form required by the Committee to be signed and
submitted by a Participant to effect a permitted change in the designation of a
Participant’s Beneficiary or Beneficiaries previously made by the Participant
under any Beneficiary Designation Form.

 

1.05             “Annual Deferral Account” shall mean a notional, bookkeeping
account established under the Plan to reflect the amount credited in a Plan Year
with respect to a Participant’s elective deferral for such Plan Year in
accordance with Sections 3.01 and 3.02 of the Plan, as adjusted to reflect all
applicable dividend crediting pursuant to Section 3.04 and Account Adjustments
pursuant to Section 3.05 hereof.

 

1.06             “Annual Election Form” shall mean the Annual Election Form
required by the Committee to be signed and submitted by a Participant by the
December 31

 

--------------------------------------------------------------------------------


 

immediately preceding the start of each Plan Year in connection with the
Participant’s Annual Participant Deferral Percentage election with respect to a
given Plan Year.

 

1.07             “Annual Participant Deferral Percentage” shall mean the
percentage of GDC a Participant elects to defer in respect of a particular Plan
Year pursuant to Section 3.01(a).

 

1.08             “Annual Stock Match” shall mean the aggregate amount credited
to a Participant in respect of a particular Plan Year pursuant to Section 3.03
hereof.

 

1.09             “Annual Stock Match Account” shall mean a notional, bookkeeping
account established under the Plan to reflect the amount credited in a Plan Year
with respect to a Participant’s Annual Stock Match for a such Plan Year in
accordance with Section 3.03 of the Plan, as adjusted to reflect all applicable
dividend crediting pursuant to Section 3.04 and Account Adjustments pursuant to
Section 3.05 hereof.

 

1.10             “Beneficiary” shall mean one or more persons, trusts, estates
or other entities, designated in accordance with Article 6 hereof, that are
entitled to receive a Participant’s Aggregate Vested Balance under the Plan in
the event of the Participant’s death.

 

1.11             “Beneficiary Designation Form” shall mean the Beneficiary
Designation Form or Amended Beneficiary Designation Form last signed and
submitted by a Participant and accepted by the Committee.

 

1.12             “Board” shall mean the board of directors of the Company.

 

1.13             “Change in Control” has the meaning set forth in Section
4.03(a) herein.

 

1.14             “Code” shall mean the Internal Revenue Code of 1986, as it may
be amended from time to time, and all regulations, interpretations and
administrative guidance issued thereunder.

 

1.15             “Committee” shall mean the Compensation and Benefits Committee
of the Company or such other committee designated by the Board to administer the
Plan.

 

1.16             “Company” shall mean Ameriprise Financial, Inc., a Delaware
corporation, and any successor to all or substantially all of its assets or
business.

 

1.17             “Company Stock” shall mean the common stock, par value $0.01
per share, of the Company.

 

1.18             “Disability” shall have the meaning set forth in Section 409A
of the Code.

 

1.19             “Distribution Election” shall mean an irrevocable election made
in accordance with Section 4.01 hereof.

 

2

--------------------------------------------------------------------------------


 

1.20             “Distribution Election Form” shall mean the Distribution
Election Form required by the Committee to be signed and submitted by a
Participant with respect to a Distribution Election for a given Plan Year.

 

1.21             “Elected Amount” shall mean the aggregate amount a Participant
elects to defer in respect of a particular Plan year pursuant to Section
3.01(a).

 

1.22             “Eligible Financial Advisor” shall mean an Advisor who meets
eligibility criteria established by the Committee to participate in the Plan for
a given Plan Year.

 

1.23             “Enrollment Forms” shall mean, for any Plan Year, the Annual
Election Form, the Distribution Election Form, the Beneficiary Designation Form
and any other forms or documents which may be required of a Participant by the
Committee, in its sole discretion.

 

1.24             “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as it may be amended from time to time.

 

1.25             “Financial Planning GDC” shall mean GDC from any financial plan
account governed by an ADV that requires an annual written deliverable.

 

1.26             “Franchise Agreement” shall mean an Independent Advisor
Business Franchise Agreement, including all addenda and amendments thereto,
entered into between a Participating Company and an Advisor.

 

1.27             “GDC” shall mean a Participant’s gross dealer concessions which
shall be expressed in U.S. dollars.

 

1.28             “Investment Benchmark” shall mean a benchmark made available
under the Plan from time to time by the Committee for purposes of valuing Plan
Accounts.

 

1.29             “Mandatory Early Distribution” shall mean the portion of a
Participant’s Elected Amount paid to the Participant by a Participating Company
in accordance with Section 3.05(b) hereof.

 

1.30             “Market Value” of a share of Company Stock shall mean the fair
market value thereof, with respect to dividends paid on Company Stock, Elected
Amounts and payments made pursuant to Section 3.05(b) hereof, as the case may
be, which shall be the price per common share which is equal to the closing
price per common share of Company Stock on the NYSE as of the date of
determination. If at any time the Company Stock is no longer listed or traded on
the NYSE, the Market Value shall be calculated in such manner as may be
determined by the Committee from time to time.

 

1.31             “NASD” shall mean the National Association of Securities
Dealers, Inc.

 

1.32             “NYSE” shall mean the New York Stock Exchange, Inc.

 

3

--------------------------------------------------------------------------------


 

1.33             “Participant” shall mean any Eligible Financial Advisor (i) who
elects to participate in the Plan, (ii) who signs the applicable Enrollment
Forms, (iii) whose signed Enrollment Forms are accepted by the Committee, (iv)
who commences participation in the Plan, and (v) whose participation in the Plan
has not terminated. A spouse or former spouse of a Participant shall not be
treated as a Participant in the Plan or have an account balance under the Plan,
even if he or she has an interest in the Participant’s benefits under the Plan
as a result of applicable law or property settlements resulting from legal
separation or divorce.

 

1.34             “Participating Company” shall mean the Company and each of its
subsidiaries listed on Schedule A attached hereto, as such Schedule A may be
amended by the Committee, in its sole discretion, from time to time.

 

1.35             “Person” means a “person” as such term is used in Section 13(d)
and 14(d) of the Exchange Act, including any “group” within the meaning of
Section 13(d)(3) under the Exchange Act.

 

1.36             “Plan” shall mean the Ameriprise Financial Deferred Equity
Program for Independent Financial Advisors, which shall be evidenced by this
instrument and by each Enrollment Form, as they may be amended from time to
time.

 

1.37             “Plan Accounts” shall mean the Annual Deferral Accounts and
Annual Stock Match Accounts, established under the Plan for a Participant.

 

1.38             “Plan Year” shall mean a period with a duration defined by the
Committee from time to time under the Plan.

 

1.39             “Qualified Transition” shall mean with respect to a
Participant, at any time after January 20, 2009:  (i) a transfer of 100% of such
Participant’s interest in his or her Individual Financial Advisor Business (as
such term is defined in the Franchise Agreement) and in all client accounts and
(ii) Termination of Franchise Agreement; provided that such Participant meets
the Rule of 60 and remits to the Company a signed non-competition and
non-solicitation and general release provided by the Company.

 

1.40             “Reference Date” shall mean the date used to determine the
Market Value of a share of Company Stock for purposes of determining the number
of Share Units to be credited to a Participant’s Plan Accounts, which date shall
be, unless otherwise determined by the Committee and approved by the Board:  (a)
with respect to dividend payments, the date dividends are paid on Company Stock,
(b) with respect to the Elected Amounts, the last trading day prior to and
including the last day of a given Service Period, and (c) with respect to any
payments pursuant to Section 3.05 (b), the last trading day of the January that
includes the last day of the Plan Year to which the relevant deferrals relate.

 

1.41             “Rule of 60” shall mean that the sum of a Participant’s Years
of Association and age must be at least 60.

 

1.42             “Securities Act” means the Securities Act of 1933, as amended.

 

4

--------------------------------------------------------------------------------


 

1.43             “Service Period” shall mean any of the biweekly periods of a
Plan Year, the first of which begins on the first day of such Plan Year.

 

1.44             “Settlement Date” shall mean, unless otherwise determined by
the Committee, the date on which shares of Company Stock shall be delivered in
settlement of Share Units in accordance with Article 4 hereof.

 

1.45             “Share Unit” shall mean a unit credited to a Participant’s Plan
Accounts in accordance with the terms and conditions of the Plan. Each Share
Unit shall represent the right to receive a share of Company Stock at the time
or times designated in the Plan.

 

1.46             “Stock Match Crediting Date” shall mean with respect to any
Plan Year, the date used to determine the Stock Match Market Value of a share of
Company Stock for purposes of determining the number of Share Units to be
credited in respect of such Plan Year to a Participant’s Annual Stock Match
Account, which date shall be, unless otherwise determined by the Committee and
approved by the Board, the last trading day of February following the end of the
applicable Plan Year.

 

1.47             “Stock Match Market Value” of a share of Company Stock with
respect to Annual Stock Matches shall mean the fair market value thereof, which
shall be the price per common share which is equal to the average closing price
per common share of Company Stock on the NYSE during the five trading days
immediately preceding the date of determination. If at any time the Company
Stock is no longer listed or traded on the NYSE, the Stock Match Market Value
shall be calculated in such manner as may be determined by the Committee from
time to time.

 

1.48             “Termination of Franchise Agreement” shall mean, with respect
to a Participant, the termination of such Participant’s Franchise Agreement and
the subsequent provision of all services to a Participating Company or any of
their affiliates, if applicable, voluntarily or involuntarily, under
circumstances that would constitute a “separation from service” for purposes of
Section 409A of the Code.

 

1.49             “T & O Plan Account” shall mean the account to which amounts
received and adjusted pursuant to the terms of the Transition and Opportunity
Stock Program.

 

1.50             “Transition and Opportunity Stock Program” shall mean the
one-time stock bonus program offered by the Company in 2005 to eligible
Advisors.

 

1.51             “Trust” shall mean the trust established in accordance with
Article 11 of the Plan.

 

1.52             “Vesting Date” with respect to the deferred amounts in a
Participant’s Plan Accounts for a given Plan Year, the first January 1st
following the last day of the Plan Year to which any such Plan Account relates.

 

1.53             “Voting Securities” means, at any time, the Company’s then
outstanding voting securities.

 

5

--------------------------------------------------------------------------------


 

1.54             “Years of Association” shall mean the years that a Participant
has been affiliated with as an independent advisor, or employed by, the Company,
the Company’s predecessors, any Participating Company and, solely with respect
to affiliation or employment prior to September 30, 2005, American Express
Company and its affiliates.

 


ARTICLE 2


 


ELIGIBILITY, SELECTION, ENROLLMENT


 


2.01                         ELIGIBILITY. PARTICIPATION IN THE PLAN SHALL BE
LIMITED TO ELIGIBLE FINANCIAL ADVISORS. IF AN ELIGIBLE FINANCIAL ADVISOR IS
PERMITTED TO DEFER ELECTED AMOUNTS AND/OR RECEIVE AN ANNUAL STOCK MATCH IN
RESPECT OF A PARTICULAR PLAN YEAR, HE OR SHE WILL NOT AUTOMATICALLY BE ENTITLED
TO DEFER AN ELECTED AMOUNT OR RECEIVE AN ANNUAL STOCK MATCH FOR ANY SUBSEQUENT
PLAN YEAR, UNLESS SUCH ELIGIBLE FINANCIAL ADVISOR AGAIN MEETS ELIGIBILITY
CRITERIA AS ESTABLISHED BY THE COMMITTEE FOR SUCH SUBSEQUENT PLAN YEAR.


 


2.02                         ENROLLMENT REQUIREMENTS. AS A CONDITION TO BEING
ELIGIBLE TO DEFER AN ELECTED AMOUNT FOR ANY PLAN YEAR, EACH ELIGIBLE FINANCIAL
ADVISOR SHALL COMPLETE, EXECUTE AND RETURN TO THE COMMITTEE EACH OF THE REQUIRED
ENROLLMENT FORMS NO LATER THAN THE DECEMBER 31 IMMEDIATELY PRECEDING ANY SUCH
PLAN YEAR (OR SUCH EARLIER DATE AS THE COMMITTEE MAY ESTABLISH FROM TIME TO
TIME).


 


2.03                         COMMENCEMENT OF PARTICIPATION. PROVIDED AN ELIGIBLE
FINANCIAL ADVISOR IN RESPECT OF A PARTICULAR PLAN YEAR HAS MET ALL ENROLLMENT
REQUIREMENTS SET FORTH IN THE PLAN AND ANY OTHER REQUIREMENTS IMPOSED BY THE
COMMITTEE, INCLUDING SIGNING AND SUBMITTING ALL ENROLLMENT FORMS TO THE
COMMITTEE WITHIN THE SPECIFIED TIME PERIOD, THE ELIGIBLE FINANCIAL ADVISOR’S
DESIGNATED DEFERRALS WITH RESPECT TO SUCH PLAN YEAR SHALL COMMENCE AS OF THE
DATE ESTABLISHED BY THE COMMITTEE IN ITS SOLE DISCRETION. IF AN ELIGIBLE
FINANCIAL ADVISOR FAILS TO MEET ALL SUCH REQUIREMENTS WITHIN THE SPECIFIED TIME
PERIOD WITH RESPECT TO A PLAN YEAR, SUCH ELIGIBLE FINANCIAL ADVISOR SHALL NOT BE
ELIGIBLE TO DEFER AN ELECTED AMOUNT OR RECEIVE AN ANNUAL STOCK MATCH UNDER THE
PLAN WITH RESPECT TO SUCH PLAN YEAR.


 


2.04                         SUBSEQUENT ELECTIONS. THE ENROLLMENT FORMS
SUBMITTED BY A PARTICIPANT IN RESPECT OF A PARTICULAR PLAN YEAR WILL NOT BE
EFFECTIVE WITH RESPECT TO ANY SUBSEQUENT PLAN YEAR, EXCEPT THAT THE BENEFICIARY
DESIGNATION FORM ON FILE WITH THE COMMITTEE WILL REMAIN EFFECTIVE FOR ALL
SUBSEQUENT PLAN YEARS UNLESS AND UNTIL AN AMENDED BENEFICIARY DESIGNATION FORM
IS SUBMITTED TO THE COMMITTEE. IF AN ELIGIBLE FINANCIAL ADVISOR IS ELIGIBLE TO
PARTICIPATE IN THE PLAN FOR A SUBSEQUENT PLAN YEAR AND THE REQUIRED ENROLLMENT
FORMS ARE NOT TIMELY DELIVERED FOR THE SUBSEQUENT PLAN YEAR, THE PARTICIPANT
SHALL NOT BE ELIGIBLE TO DEFER AN ELECTED AMOUNT OR RECEIVE AN ANNUAL STOCK
MATCH UNDER THE PLAN WITH RESPECT TO SUCH SUBSEQUENT PLAN YEAR.


 


ARTICLE 3


 


PARTICIPANT DEFERRALS, COMMITMENTS, ACCOUNT ADJUSTMENTS,
AND VESTING


 


3.01                     PARTICIPANT DEFERRALS.

 

6

--------------------------------------------------------------------------------


 


(A)                       DEFERRAL ELECTION. THE COMMITTEE SHALL HAVE SOLE
DISCRETION TO DETERMINE IN RESPECT OF EACH PLAN YEAR:  (I) THE ELIGIBLE
FINANCIAL ADVISORS; (II) THE FORM(S) OF COMPENSATION WHICH MAY BE THE SUBJECT OF
ANY ELECTED AMOUNT; AND (III) ANY OTHER TERMS AND CONDITIONS APPLICABLE TO THE
ELECTED AMOUNT. TO THE EXTENT PERMITTED BY THE COMMITTEE AND SUBJECT TO THE
TERMS AND CONDITIONS PROVIDED BY THE COMMITTEE, A PARTICIPANT FOR A GIVEN PLAN
YEAR MAY MAKE AN ELECTION TO DEFER A PERCENTAGE OF HIS OR HER GDC FOR SUCH PLAN
YEAR (THE “ANNUAL PARTICIPANT DEFERRAL PERCENTAGE”). SUCH ELECTION SHALL BE
EVIDENCED BY AN ANNUAL ELECTION FORM COMPLETED BY A PARTICIPANT AND SUBMITTED TO
THE COMMITTEE IN ACCORDANCE WITH THE PROCEDURES AND TIME FRAMES AS MAY BE
ESTABLISHED BY THE COMMITTEE IN ITS SOLE DISCRETION. THE AGGREGATE AMOUNT THAT
THE PARTICIPANT ELECTED TO DEFER PRIOR TO THE COMMENCEMENT OF A GIVEN PLAN YEAR
BASED ON THE PARTICIPANT’S ANNUAL PARTICIPANT DEFERRAL PERCENTAGE MULTIPLIED BY
THE PARTICIPANT’S AGGREGATED EARNED GDC FOR SUCH PLAN YEAR (THE “ELECTED
AMOUNT”) WILL BE CREDITED TO THE PARTICIPANT’S ANNUAL DEFERRAL ACCOUNT IN
ACCORDANCE WITH SECTION 3.02 BELOW. A SEPARATE ANNUAL DEFERRAL ACCOUNT SHALL BE
ESTABLISHED AND MAINTAINED FOR EACH PARTICIPANT’S DEFERRALS WITH RESPECT TO A
GIVEN PLAN YEAR.


 


(B)                       DEFERRAL LIMITATIONS.


 


(I)            MAXIMUM AND MINIMUM DEFERRALS. THE COMMITTEE MAY FROM TIME TO
TIME DESIGNATE A MINIMUM AND MAXIMUM DEFERRAL AMOUNT APPLICABLE TO PARTICIPANTS
WITH RESPECT TO A GIVEN PLAN YEAR. IF AN ELECTION IS MADE FOR LESS THAN THE
MINIMUM AMOUNT, OR IF NO ELECTION IS MADE, THE AMOUNT DEFERRED SHALL BE ZERO. IF
AN ELECTION IS MADE FOR MORE THAN THE MAXIMUM AMOUNT, THE AMOUNT DEFERRED SHALL
BE EQUAL TO THE MAXIMUM AMOUNT DEFERRABLE AS DETERMINED BY THE COMMITTEE.


 


(II)           OTHER DEFERRAL LIMITATIONS. IN ALL CASES, A PARTICIPANT’S
DEFERRAL ELECTIONS AS SET FORTH IN SECTION 3.01(A) SHALL BE MADE PURSUANT TO THE
LIMITATIONS ESTABLISHED BY THE COMMITTEE FROM TIME TO TIME UNDER THE PLAN.


 

3.02                         Annual Deferral Account. A Participant’s Elected
Amount will be credited to his or her Annual Deferral Account during the Plan
Year on the Reference Date for each Service Period in the form of Share Units.
Commencing in the Plan Year that begins in calendar year 2006 and subject to
adjustment pursuant to the provisions of Sections 3.04 and 3.05 below, the
number of Share Units to be credited with respect to a Service Period shall be
determined in accordance with the following formula:  the quotient of (A) the
product of (i) the Participant’s Annual Participant Deferral Percentage
multiplied by (ii) the Participant’s GDC for such Service Period, divided by (B)
the Market Value of a share of Company Stock on the Reference Date for such
Service Period. Fractional Share Units, if any, will be credited to the
Participant’s Annual Deferral Account and rounded to three decimal places.

 

The Committee may, but is not required to, make available other Investment
Benchmarks from time to time to measure the value of a Participant’s Plan
Accounts.

 

3.03                         Annual Stock Match. If a Participant meets the
Minimum Financial Planning GDC Requirement (as described in Section 3.05(a)) for
a Plan Year, the Committee may credit a Participant’s Annual Stock Match Account
with an Annual Stock Match in respect

 

7

--------------------------------------------------------------------------------


 

of such Plan Year on the Stock Match Crediting Date. The amount of the Annual
Stock Match shall be determined pursuant to the criteria established by the
Committee in its sole discretion and shall be expressed as a percentage of the
difference between the Participant’s Elected Amount and the Mandatory Early
Distribution, if any (the “Match Amount”). If the Committee determines to credit
a Participant with an Annual Stock Match in a Plan Year, the number of Share
Units to be credited for such Plan Year with effect on the Stock Match Crediting
Date shall be equal to the quotient of: (A) the Match Amount, divided by (B) the
Stock Match Market Value of a share of Company Stock on the Stock Match
Crediting Date for such Plan Year. Fractional Share Units, if any, will be
credited to the Participant’s Annual Stock Match Account and rounded to three
decimal places. A separate Annual Stock Match Account shall be established and
maintained for each Participant and each Annual Stock Match.

 

3.04                         Dividends. A Participant shall, from time to time
during such Participant’s period of participation under the Plan, including
during the period following the Participant’s Termination of Franchise Agreement
and until the Settlement Date, have credited to each of his or her Plan Accounts
on the applicable Reference Date with respect to dividend payments with
additional Share Units, the number of which shall be equal to the quotient
determined by dividing:  (A) the product of (i) one hundred percent (100%) of
each dividend declared and paid by the Company on the Company Stock on a per
share basis and (ii) the number of Share Units recorded in the Participant’s
Plan Accounts on the record date for the payment of any such dividend, by (B)
the Market Value of a share of Company Stock on the Reference Date for such
dividend, in each case, with fractions computed to three decimal places.

 

In the event of any change in the capitalization of the Company, the Committee
may make such adjustments in the Shares Units credited to Participants’ Plan
Accounts on the date on which such change occurs and in such other terms of such
Share Units as the Committee may consider appropriate.

 

3.05                         Account Adjustments.

 


(A)                       MINIMUM FINANCIAL PLANNING GDC REQUIREMENT. THE
COMMITTEE MAY DETERMINE THAT A PARTICIPANT MUST EARN A MINIMUM AMOUNT OF
FINANCIAL PLANNING GDC IN ORDER TO EFFECTUATE THE DEFERRALS REQUESTED BY SUCH
PARTICIPANT FOR A PLAN YEAR (THE “MINIMUM DEFERRAL THRESHOLD”). WHETHER A
PARTICIPANT HAS MET THE MINIMUM DEFERRAL THRESHOLD WILL BE DETERMINED BY THE
COMMITTEE ON THE LAST DAY OF THE APPLICABLE PLAN YEAR AND WILL BE BASED ON AN
OBJECTIVE STANDARD. IF A PARTICIPANT DOES NOT MEET THE MINIMUM DEFERRAL
THRESHOLD FOR A GIVEN PLAN YEAR, THE VALUE OF THE SHARE UNITS CREDITED DURING
SUCH PLAN YEAR PURSUANT TO A PARTICIPANT’S ELECTED AMOUNT (INCLUDING ANY
DIVIDENDS CREDITED ON THE PARTICIPANT’S ELECTED AMOUNT DURING SUCH PLAN YEAR)
WILL BE DISTRIBUTED TO THE PARTICIPANT IN CASH BASED ON THE MARKET VALUE OF
COMPANY STOCK AT THE TIME THE DISTRIBUTION IS PROCESSED, BUT IN ANY CASE NO
LATER THAN MARCH 15 IMMEDIATELY FOLLOWING THE PLAN YEAR TO WHICH SUCH DEFERRALS
RELATE.


 


(B)                       MANDATORY EARLY DISTRIBUTION. ON THE LAST DAY OF EACH
PLAN YEAR, THE COMMITTEE SHALL DETERMINE THE AMOUNT OF FINANCIAL PLANNING GDC
EARNED BY EACH PARTICIPANT IN RESPECT OF SUCH PLAN YEAR. IF SUCH AMOUNT IS
GREATER THAN THE MINIMUM DEFERRAL THRESHOLD BUT LESS THAN THE ELECTED AMOUNT,
THE COMPANY WILL, OR WILL CAUSE A PARTICIPATING COMPANY TO: (I) DISTRIBUTE TO
THE PARTICIPANT A LUMP SUM CASH PAYMENT EQUAL TO THE LESSER OF (A) THE
DIFFERENCE

 

8

--------------------------------------------------------------------------------


 


BETWEEN THE PARTICIPANT’S EARNED FINANCIAL PLANNING GDC AND THE ELECTED AMOUNT
AND (B) THE AMOUNT IN SUCH PARTICIPANT’S ANNUAL DEFERRAL ACCOUNT ON THE
APPLICABLE REFERENCE DATE (EITHER SUCH AMOUNT, THE “MANDATORY EARLY
DISTRIBUTION”), (II) DEBIT THE PARTICIPANT’S ANNUAL DEFERRAL ACCOUNT BY A NUMBER
OF SHARE UNITS DETERMINED BY DIVIDING (A) THE MANDATORY EARLY DISTRIBUTION BY
(B) THE MARKET VALUE ON THE APPLICABLE REFERENCE DATE. ANY SUCH DISTRIBUTION
WILL BE MADE NO LATER THAN MARCH 15 IMMEDIATELY FOLLOWING THE END OF THE PLAN
YEAR TO WHICH SUCH DEFERRALS RELATE.


 

3.06                         Vesting.

 

(a)                           Forfeiture of Unvested Amounts. Except as
expressly set forth in Sections 3.06(c) and 3.06(d) below, as of the date of a
Participant’s Termination of Franchise Agreement (including a termination for
Cause as defined in Section 17 of the Franchise Agreement), the amounts credited
to the Participant’s Plan Accounts shall be reduced by the amount which has not
become vested in accordance with the vesting provisions set forth below, and
such unvested amounts shall be forfeited by the Participant.

 

(b)                           Vesting of Amounts. The Participant shall be
vested in all amounts credited to his or her Plan Accounts with respect to
amounts deferred for a given Plan Year and proportionate earnings on such
amounts based on the following schedule:

 

Amount vested

 

Date of vesting

25%

 

The Vesting Date

25%

 

One Year following the Vesting Date

25%

 

Two Years following the Vesting Date

25%

 

Three Years following the Vesting Date

 

Notwithstanding anything to the contrary, the Committee has the discretion to
change the vesting schedule for any subsequent Plan Year at any time before
Eligible Financial Advisors are required to submit their Annual Election Forms
for such Plan Year.

 

(c)                           Vesting upon Plan Termination. In the event of a
termination of the Plan as it relates to any Participant, all amounts credited
to any and all Plan Accounts of such Participant as of the effective date of
such termination shall be 100% vested and paid to the Participant, to the extent
not yet paid, in a lump sum as soon as reasonably practical after termination of
the Plan.

 

(d)                           Vesting upon Certain Events. Notwithstanding
anything to the contrary contained in the Plan or any Annual Election Form, the
Committee shall have the authority, exercisable in its sole discretion, to
accelerate the vesting of any amounts credited to any Plan Account of any
Participant and any such acceleration shall be evidenced by a written notice to
the Participant setting forth in detail the Plan Account(s) and the amounts
affected by the Committee’s decision to accelerate vesting and the terms of the
new vesting schedule applicable

 

9

--------------------------------------------------------------------------------


 

to such amounts. Unless otherwise determined by the Committee, the following
sets forth the guidelines the Committee shall follow with respect to accelerated
vesting of Plan Accounts:

 

(i)            Death. In the case of a Participant’s death, all amounts credited
to the Plan Accounts of the affected Participant shall be 100% vested and shall
be paid to the Participant or the Participant’s Beneficiary, to the extent not
yet paid, in a lump sum notwithstanding any elections made by the Participant on
his or her Distribution Election Forms, and the Annual Election Forms relating
to each the Participant’s Plan Accounts shall terminate upon full payment of
such Plan Accounts. Such lump sum payment will be made as soon as
administratively practical after the date on which the Committee is notified in
writing of the Participant’s death.

 

(ii)           Disability. In the case of the Participant’s Disability, all
amounts credited to the Plan Accounts of the affected Participant shall be 100%
vested and shall be paid to the Participant, to the extent not yet paid, in
accordance with any such Participant’s Distribution Election Forms. From and
after the date that a Participant is deemed to have suffered a Disability, any
standing deferral election of the Participant shall automatically be terminated
and no further deferrals shall be made with respect to the Participant under the
Plan.

 

(iii)          Qualified Transition. In the case of a Qualified Transition, a
Participant’s Plan Accounts shall be immediately 100% vested and paid to the
Participant, to the extent not yet paid, in accordance with such Participant’s
Distribution Election Forms. For purposes of clarification, if the Participant
who has a Qualified Transition elected to receive a distribution of his or her
Plan Accounts in annual installment payments commencing following Termination of
Franchise Agreement, the effective date of the Termination of Franchise
Agreement for purposes of the distribution provisions of the Plan will be deemed
to be the effective date of the Qualified Transition. No transition that occurs
prior to January 20, 2009 will be considered a Qualified Transition under the
Plan.

 

(iv)          Transfer to Employee Status. In the event a Participant transfers
to employee status by becoming an employee of the Company or any Participating
Company, the Participant’s Plan Accounts will continue to vest in accordance
with Section 3.06(b) above and shall be paid to the Participant, to the extent
not yet paid, in accordance with the Participant’s Distribution Election Forms.
For purposes of the payment provisions of Section 4 of the Plan, a Participant
who transfers to employment status will not be deemed to have a “Termination of
Franchise Agreement” until the Participant’s employment with the Company and any
Participating Company terminates. If employee status is terminated prior to the
date on which the Participant’s Plan Accounts have fully vested, all unvested
portions of the Plan Accounts will be forfeited, unless otherwise determined by
the Committee.

 

10

--------------------------------------------------------------------------------


 

3.07                         Savings Clause. No provision of this Article 3
shall be given effect to the extent that such provision would cause any tax to
become due under Section 409A of the Code.

 


ARTICLE 4


 


DISTRIBUTION OF PLAN ACCOUNTS


 

4.01                         Distribution Elections. The Participant shall make
a Distribution Election at the time he or she completes his or her Annual
Election Form with respect to a given Plan Year to have the Aggregate Vested
Balance of the Participant’s respective Plan Accounts for that Plan Year
distributed as follows:

 

(i)            Lump sum payments of Aggregate Vested Balance on the first March
31 following each annual vesting date;

 

(ii)           Lump sum payment on March 31 of a specified year that is at least
four years from the last day of the Plan Year in which a given Annual
Participant Deferral Percentage was elected; or

 

(iii)          Annual installment payments following Termination of Franchise
Agreement. If this option is elected, the first installment will be paid at the
end of the calendar quarter that follows the Participant’s Termination of
Agreement and all future installments will be paid on March 31 of a given year,
commencing on the March 31 of the year following the year in which the initial
installment distribution is made.

 


4.02                         VALUATION OF PLAN ACCOUNTS PENDING DISTRIBUTION. TO
THE EXTENT THAT THE DISTRIBUTION OF ANY PORTION OF ANY PLAN ACCOUNT IS DEFERRED,
WHETHER PURSUANT TO THE LIMITATIONS IMPOSED UNDER THIS ARTICLE 4 OR FOR ANY
OTHER REASON, ANY AMOUNTS REMAINING TO THE CREDIT OF THE PLAN ACCOUNTS SHALL
CONTINUE TO BE ADJUSTED BY THE APPLICABLE ACCOUNT ADJUSTMENTS IN ACCORDANCE WITH
ARTICLE 3.


 


4.03                         CHANGE IN CONTROL.


 

(a)                       Definition of Change in Control. As used in this Plan,
the term “Change in Control” means the occurrence of any of the following:

 

(i)            Any Person becoming the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act, a “Beneficial Owner”) of
twenty-five percent or more of the combined voting power of Voting Securities;
provided, however that a Change in Control shall not be deemed to occur by
reason of an acquisition of Voting Securities by the Company or by an employee
benefit plan (or a trust forming a part thereof) maintained by the Company; and
provided, further that a Change in Control shall not be deemed to occur solely
because any Person

 

11

--------------------------------------------------------------------------------


 

becomes the Beneficial Owner of twenty-five percent or more of the outstanding
Voting Securities as a result of the acquisition of Voting Securities by the
Company which, by reducing the number of Voting Securities deemed to be
outstanding, increases the proportional number of shares Beneficially Owned by
such Person, except that a Change in Control shall occur if a Change in Control
would have occurred (but for the operation of this proviso) as a result of the
acquisition of Voting Securities by the Company, and after such acquisition such
Person becomes the Beneficial Owner of any additional Voting Securities
following which such Person is the Beneficial Owner of twenty-five percent or
more of the outstanding Voting Securities;

 

(ii)           The individuals who, as of September 30, 2005, are members of the
Board of Directors (the “Incumbent Board”), cease for any reason to constitute
at least a majority of the members of the Board; provided, however that if the
election or appointment, or nomination for election by the Company’s common
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of the Plan,
thereafter be considered as a member of the Incumbent Board; provided, further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of an actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Proxy Contest; or

 

(iii)          The consummation of:

 

(A)          A merger, consolidation, reorganization or similar transaction (any
of the foregoing, a “Business Combination”) with or into the Company or in which
securities of the Company are issued, unless such Business Combination is a
Non-Control Transaction;

 

(B)           A complete liquidation or dissolution of the Company; or

 

(C)           The sale or other disposition of all or substantially all of the
assets of the Company (on a consolidated basis) to any Person other than the
Company or an employee benefit plan (or a trust forming a part thereof)
maintained by the Company or by a Person which, immediately thereafter, will
have all its voting securities owned by the holders of the Voting Securities
immediately prior thereto, in substantially the same proportions.

 

For purposes of the Plan, a “Non-Control Transaction” is a Business Combination
involving the Company where:

 

(A)          the holders of Voting Securities immediately before such Business
Combination own, directly or indirectly immediately following such

 

12

--------------------------------------------------------------------------------


 

Business Combination more than fifty percent of the combined voting power of the
outstanding voting securities of the parent corporation resulting from, or
issuing its voting securities as part of, such Business Combination (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such Business Combination by reason
of their prior ownership of Voting Securities;

 

(B)           the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such Business
Combination constitute a majority of the members of the board of directors of
the Surviving Corporation, or a corporation beneficially owning a majority of
the voting securities of the Surviving Corporation; and

 

(C)           no Person other than the Company or any employee benefit plan (or
any trust forming a part thereof) maintained immediately prior to such Business
Combination by the Company, is a Beneficial Owner of twenty-five percent or more
of the combined voting power of the Surviving Corporation’s voting securities
outstanding immediately following such Business Combination.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
as a result of any event or transaction to the extent that treating such event
or transaction as a Change in Control would cause any tax to become due under
Section 409A of the Code.

 


(B)                           PAYMENT ON CHANGE IN CONTROL. NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH IN A PARTICIPANT’S ANNUAL ELECTION FORM OR
THE PLAN, UPON THE OCCURRENCE OF A CHANGE IN CONTROL, AND IN THE EVENT THAT THE
RESULTING COMPANY DOES NOT CONTINUE THE PLAN OR MAINTAIN A COMPARABLE PLAN, EACH
PARTICIPANT WILL VEST IN ALL AMOUNTS ATTRIBUTABLE TO HIS OR HER UNVESTED PLAN
ACCOUNTS AND THE COMPANY WILL, OR WILL CAUSE A PARTICIPATING COMPANY TO,
DISTRIBUTE ALL PREVIOUSLY UNDISTRIBUTED PLAN ACCOUNTS TO PARTICIPANTS (OR THEIR
BENEFICIARIES, AS THE CASE MAY BE).


 


4.04                         FORM OF PAYMENT. ALL DISTRIBUTIONS UNDER THE PLAN
WILL BE PAID IN COMPANY STOCK. SUCH COMPANY STOCK MAY BE NEWLY ISSUED SHARES,
CURRENTLY TRADED SHARES THAT HAVE BEEN REPURCHASED BY THE COMPANY OR TREASURY
SHARES. NOTWITHSTANDING THE FOREGOING, MANDATORY EARLY DISTRIBUTIONS SHALL BE
PAID IN CASH.


 


4.05                         SAVINGS CLAUSE. NO PROVISION OF THIS ARTICLE 4
SHALL BE GIVEN EFFECT TO THE EXTENT THAT SUCH PROVISION WOULD CAUSE ANY TAX TO
BECOME DUE UNDER SECTION 409A OF THE CODE.


 


ARTICLE 5


 

Transition and Opportunity Stock Program

 


5.01                         NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH
HEREIN, EFFECTIVE AS OF

 

13

--------------------------------------------------------------------------------


 


JANUARY 1, 2006, THE COMPANY WILL, OR WILL CAUSE A PARTICIPATING COMPANY TO,
ESTABLISH A T & O PLAN ACCOUNT UNDER THE PLAN FOR EACH ADVISOR WHO IS ELIGIBLE
TO RECEIVE A TRANSITION AND OPPORTUNITY STOCK BONUS PURSUANT TO THE TERMS OF THE
TRANSITION AND OPPORTUNITY STOCK PROGRAM, WHETHER OR NOT SUCH ADVISOR IS
OTHERWISE A PARTICIPANT UNDER THE PLAN. ALL TRANSITION AND OPPORTUNITY BONUS
AMOUNTS WILL BE CREDITED TO THE RESPECTIVE T & O PLAN ACCOUNTS AND DISTRIBUTED
TO PARTICIPATING ADVISORS PURSUANT TO THE TERMS OF THE TRANSITION AND
OPPORTUNITY STOCK PROGRAM. THE T & O PLAN ACCOUNTS ARE NOT ELIGIBLE TO RECEIVE
DIVIDENDS.


 


ARTICLE 6


 


BENEFICIARY DESIGNATION


 


6.01                         BENEFICIARY. EACH PARTICIPANT SHALL HAVE THE RIGHT,
AT ANY TIME, TO DESIGNATE HIS OR HER BENEFICIARY(IES) (BOTH PRIMARY AS WELL AS
CONTINGENT) TO RECEIVE ANY BENEFITS PAYABLE UNDER THE PLAN TO A BENEFICIARY UPON
THE DEATH OF A PARTICIPANT. THE BENEFICIARY DESIGNATED UNDER THE PLAN MAY BE THE
SAME AS OR DIFFERENT FROM THE BENEFICIARY DESIGNATION UNDER ANY OTHER PLAN OR
ARRANGEMENT IN WHICH THE PARTICIPANT PARTICIPATES.


 


6.02                         BENEFICIARY DESIGNATION; CHANGE. A PARTICIPANT
SHALL DESIGNATE HIS OR HER BENEFICIARY BY COMPLETING AND SIGNING A BENEFICIARY
DESIGNATION FORM, AND RETURNING IT TO THE COMMITTEE OR ITS DESIGNATED AGENT. A
PARTICIPANT SHALL HAVE THE RIGHT TO CHANGE A BENEFICIARY BY COMPLETING, SIGNING
AND SUBMITTING TO THE COMMITTEE AN AMENDED BENEFICIARY DESIGNATION FORM IN
ACCORDANCE WITH THE COMMITTEE’S RULES AND PROCEDURES, AS IN EFFECT FROM TIME TO
TIME. UPON THE ACCEPTANCE BY THE COMMITTEE OF AN AMENDED BENEFICIARY DESIGNATION
FORM, ALL BENEFICIARY DESIGNATIONS PREVIOUSLY FILED SHALL BE CANCELED. THE
COMMITTEE SHALL BE ENTITLED TO RELY ON THE LAST BENEFICIARY DESIGNATION FORM
FILED BY THE PARTICIPANT AND ACCEPTED BY THE COMMITTEE PRIOR TO HIS OR HER
DEATH.


 


6.03                         ACKNOWLEDGMENT. NO DESIGNATION OR CHANGE IN
DESIGNATION OF A BENEFICIARY SHALL BE EFFECTIVE UNTIL RECEIVED, ACCEPTED AND
ACKNOWLEDGED IN WRITING BY THE COMMITTEE OR ITS DESIGNATED AGENT.


 


6.04                         NO BENEFICIARY DESIGNATION. IF A PARTICIPANT FAILS
TO DESIGNATE A BENEFICIARY AS PROVIDED ABOVE OR, IF ALL DESIGNATED BENEFICIARIES
PREDECEASE THE PARTICIPANT OR DIE PRIOR TO COMPLETE DISTRIBUTION OF THE
PARTICIPANT’S PLAN ACCOUNTS, THEN THE PARTICIPANT’S DESIGNATED BENEFICIARY SHALL
BE DEEMED TO BE HIS OR HER SURVIVING SPOUSE. IF THE PARTICIPANT HAS NO SURVIVING
SPOUSE, THE BENEFITS REMAINING UNDER THE PLAN TO BE PAID TO A BENEFICIARY SHALL
BE PAYABLE TO THE EXECUTOR OR PERSONAL REPRESENTATIVE OF THE PARTICIPANT’S
ESTATE.


 


6.05                         DOUBT AS TO BENEFICIARY. IF THE COMMITTEE HAS ANY
DOUBT AS TO THE PROPER BENEFICIARY TO RECEIVE PAYMENTS PURSUANT TO THE PLAN, THE
COMMITTEE SHALL HAVE THE RIGHT, EXERCISABLE IN ITS DISCRETION, TO CAUSE THE
COMPANY TO WITHHOLD SUCH PAYMENTS UNTIL THIS MATTER IS RESOLVED TO THE
COMMITTEE’S SATISFACTION.


 


6.06                         DISCHARGE OF OBLIGATIONS. THE PAYMENT OF BENEFITS
UNDER THE PLAN TO A BENEFICIARY SHALL FULLY AND COMPLETELY DISCHARGE THE
COMPANY, A PARTICIPATING COMPANY AND THE COMMITTEE FROM ALL FURTHER OBLIGATIONS
UNDER THE PLAN WITH RESPECT TO THE PARTICIPANT, AND EACH OF

 

14

--------------------------------------------------------------------------------


 


THE PARTICIPANT’S ANNUAL ELECTION FORMS SHALL TERMINATE UPON SUCH FULL PAYMENT
OF BENEFITS.


 

6.07                         Disclaimer of Interest. Subject to certain
requirements as determined by the Committee, any Beneficiary shall have the
right to disclaim his or her interest under the Plan.

 


ARTICLE 7


 


TERMINATION, AMENDMENT OR MODIFICATION


 


7.01         TERMINATION. ALTHOUGH THE COMPANY MAY ANTICIPATE THAT IT WILL
CONTINUE THE PLAN FOR AN INDEFINITE PERIOD OF TIME, THERE IS NO GUARANTEE THAT
THE COMPANY WILL CONTINUE THE PLAN OR WILL NOT TERMINATE THE PLAN AT ANY TIME IN
THE FUTURE. ACCORDINGLY, THE COMPANY RESERVES THE RIGHT TO TERMINATE THE PLAN,
AT ANY TIME, WITH RESPECT TO ITS PARTICIPATING ELIGIBLE FINANCIAL ADVISORS BY
ACTION OF THE BOARD. UPON THE TERMINATION OF THE PLAN BY THE COMPANY, SUBJECT TO
SECTION 4.02, ALL AMOUNTS CREDITED TO EACH OF THE PLAN ACCOUNTS OF EACH AFFECTED
PARTICIPANT SHALL BE 100% VESTED AND SHALL BE PAID TO THE PARTICIPANT.


 

7.02                         Amendment. The Company may, at any time, amend or
modify the Plan in whole or in part by the actions of the Committee; provided,
however, that (i) no amendment or modification shall be effective to decrease or
restrict the value of a Participant’s Aggregate Vested Balance in existence at
the time the amendment or modification is made, calculated as if the Participant
had experienced a Termination of Franchise Agreement as of the effective date of
the amendment or modification and (ii) except as specifically provided in
Section 7.01 above, no amendment or modification shall be made after a Change in
Control which adversely affects the calculation or payment of benefits hereunder
or diminishes any other rights or protections any Participant or Beneficiary
would have had but for such amendment or modification, unless each affected
Participant or Beneficiary consents in writing to such amendment.

 


7.03                         EFFECT OF PAYMENT. THE FULL PAYMENT OF THE
APPLICABLE BENEFIT UNDER THE PROVISIONS OF THE PLAN SHALL COMPLETELY DISCHARGE
ALL OBLIGATIONS TO A PARTICIPANT AND HIS OR HER DESIGNATED BENEFICIARIES UNDER
THE PLAN AND EACH OF THE PARTICIPANT’S ANNUAL ELECTION FORMS SHALL TERMINATE.


 

7.04                         Savings Clause. Neither the Company nor any
Participating Company shall have any right to so accelerate the payment of any
amount in this Article 7 to the extent such right would cause the Plan to fail
to comply with, or cause a Participant or such Participant’s Beneficiary to be
subject to a tax under, the provisions of Section 409A of the Code.

 


ARTICLE 8


 


ADMINISTRATION


 


8.01                         COMMITTEE DUTIES. THIS PLAN SHALL BE ADMINISTERED
BY THE COMMITTEE. THE COMMITTEE SHALL ALSO HAVE THE DISCRETION AND AUTHORITY TO
(I) MAKE, AMEND, INTERPRET, AND

 

15

--------------------------------------------------------------------------------


 


ENFORCE ALL APPROPRIATE RULES AND REGULATIONS FOR THE ADMINISTRATION OF THE PLAN
AND (II) DECIDE OR RESOLVE ANY AND ALL QUESTIONS INCLUDING INTERPRETATIONS OF
THE PLAN, AS MAY ARISE IN CONNECTION WITH THE PLAN. WHEN MAKING A DETERMINATION
OR CALCULATION, THE COMMITTEE SHALL BE ENTITLED TO RELY ON INFORMATION FURNISHED
BY A PARTICIPANT OR A PARTICIPATING COMPANY.


 


8.02                         AGENTS. IN THE ADMINISTRATION OF THE PLAN, THE
COMMITTEE MAY, FROM TIME TO TIME, EMPLOY AGENTS AND DELEGATE TO THEM SUCH
ADMINISTRATIVE DUTIES AS IT SEES FIT (INCLUDING ACTING THROUGH A DULY APPOINTED
REPRESENTATIVE) AND MAY FROM TIME TO TIME CONSULT WITH COUNSEL WHO MAY BE
COUNSEL TO THE COMPANY. ANY REFERENCE HEREIN TO THE COMMITTEE SHALL BE DEEMED TO
INCLUDE ANY PERSON TO WHOM ANY SUCH DUTY OF THE COMMITTEE HAS BEEN DELEGATED.


 


8.03                         BINDING EFFECT OF DECISIONS. THE DECISION OR ACTION
OF THE COMMITTEE WITH RESPECT TO ANY QUESTION ARISING OUT OF OR IN CONNECTION
WITH THE ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AND THE
RULES AND REGULATIONS PROMULGATED HEREUNDER SHALL BE FINAL AND CONCLUSIVE AND
BINDING UPON ALL PERSONS HAVING ANY INTEREST IN THE PLAN.


 


8.04                         INDEMNITY OF COMMITTEE. THE COMPANY SHALL INDEMNIFY
AND HOLD HARMLESS THE MEMBERS OF THE COMMITTEE AND ANY OF ITS DESIGNEES TO WHOM
DUTIES OF THE COMMITTEE MAY BE DELEGATED, AGAINST ANY AND ALL CLAIMS, LOSSES,
DAMAGES, EXPENSES OR LIABILITIES ARISING FROM ANY ACTION OR FAILURE TO ACT WITH
RESPECT TO THE PLAN, EXCEPT IN THE CASE OF WILLFUL MISCONDUCT BY THE COMMITTEE
OR ANY OF ITS MEMBERS OR ANY SUCH DESIGNEE.


 


ARTICLE 9


 


OTHER BENEFITS AND AGREEMENTS


 

The benefits provided for a Participant and Participant’s Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program made available to Participants. The Plan shall
supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

 


ARTICLE 10


 


CLAIMS PROCEDURES


 


10.01       PRESENTATION OF CLAIM. ANY PARTICIPANT OR BENEFICIARY OF A DECEASED
PARTICIPANT (SUCH PARTICIPANT OR BENEFICIARY BEING REFERRED TO BELOW AS A
“CLAIMANT”) MAY DELIVER TO THE COMMITTEE A WRITTEN CLAIM FOR A DETERMINATION
WITH RESPECT TO THE AMOUNTS DISTRIBUTABLE TO SUCH CLAIMANT FROM THE PLAN. IF
SUCH A CLAIM RELATES TO THE CONTENTS OF A NOTICE RECEIVED BY THE CLAIMANT, THE
CLAIM MUST BE MADE WITHIN SIXTY (60) DAYS AFTER SUCH NOTICE WAS RECEIVED BY THE
CLAIMANT. THE CLAIM MUST STATE WITH PARTICULARITY THE DETERMINATION DESIRED BY
THE CLAIMANT. ALL OTHER CLAIMS MUST BE MADE WITHIN ONE HUNDRED EIGHTY (180) DAYS
OF THE DATE ON WHICH THE EVENT THAT CAUSED THE CLAIM TO ARISE OCCURRED. THE
CLAIM MUST STATE WITH PARTICULARITY THE DETERMINATION DESIRED BY THE CLAIMANT.


 


10.02       NOTIFICATION OF DECISION. THE COMMITTEE SHALL CONSIDER A CLAIMANT’S
CLAIM WITHIN A REASONABLE TIME, AND SHALL NOTIFY THE CLAIMANT IN WRITING:

 

16

--------------------------------------------------------------------------------


 

(a)                       that the Claimant’s requested determination has been
made, and that the claim has been allowed in full; or

 

(b)                       that the Committee has reached a conclusion contrary,
in whole or in part, to the Claimant’s requested determination, and such notice
must set forth in a manner calculated to be understood by the Claimant:

 

(i)            the specific reason(s) for the denial of the claim, or any part
of it;

 

(ii)           specific reference(s) to pertinent provisions of the Plan upon
which such denial was based;

 

(iii)          a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary; and

 

(iv)          an explanation of the claim review procedure set forth in Section
10.03 below.

 


10.03                       REVIEW OF A DENIED CLAIM. WITHIN SIXTY (60) DAYS
AFTER RECEIVING A NOTICE FROM THE COMMITTEE THAT A CLAIM HAS BEEN DENIED, IN
WHOLE OR IN PART, A CLAIMANT (OR THE CLAIMANT’S DULY AUTHORIZED REPRESENTATIVE)
MAY FILE WITH THE COMMITTEE A WRITTEN REQUEST FOR A REVIEW OF THE DENIAL OF THE
CLAIM. THEREAFTER, BUT NOT LATER THAN THIRTY (30) DAYS AFTER THE REVIEW
PROCEDURE BEGAN, THE CLAIMANT (OR THE CLAIMANT’S DULY AUTHORIZED
REPRESENTATIVE):


 

(i)            may review pertinent documents;

 

(ii)           may submit written comments or other documents; and/or

 

(iii)          may request a hearing, which the Committee, in its sole
discretion, may grant.

 


10.04                       DECISION ON REVIEW. THE COMMITTEE SHALL RENDER ITS
DECISION ON REVIEW PROMPTLY, AND NOT LATER THAN SIXTY (60) DAYS AFTER THE FILING
OF A WRITTEN REQUEST FOR REVIEW OF THE DENIAL, UNLESS A HEARING IS HELD OR OTHER
SPECIAL CIRCUMSTANCES REQUIRE ADDITIONAL TIME, IN WHICH CASE THE COMMITTEE’S
DECISION MUST BE RENDERED WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER SUCH DATE.
SUCH DECISION MUST BE WRITTEN IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE
CLAIMANT, AND IT MUST CONTAIN:


 

(i)            specific reasons for the decision;

 

(ii)           specific reference(s) to the pertinent Plan provisions upon which
the decision was based; and

 

(iii)          such other matters as the Committee deems relevant.

 

17

--------------------------------------------------------------------------------


 

10.05       Arbitration. Any dispute, claim or controversy that may arise
between a Participant and the Company or any other person (“Claims”) under the
Plan is subject to arbitration, unless otherwise agreed to in writing by the
Participant and the Company. To the extent that such Claims are required to be
arbitrated under the rules, constitutions, or by-laws of the NASD, as amended
form time to time, they will be arbitrated in accordance with the policies and
procedures established by the NASD. If either the NASD declines to administer an
arbitration of any Claims or the NASD rules do not allow for arbitration of any
Claims, the Claims shall be finally decided by arbitration conducted pursuant to
the Commercial Dispute Resolution Procedures of the American Arbitration
Association (“AAA”), and its Supplementary Rules for Securities Arbitration, or
other applicable rules promulgated by the AAA. In addition, all claims,
statutory or otherwise, which allege discrimination or other violation of
employment laws, including but not limited to claims of sexual harassment, shall
be finally decided by arbitration pursuant to the AAA unless otherwise agreed to
in writing by a Participant and the Company. By agreement of a Participant and
the Company in writing, disputes may be resolved in arbitration by a mutually
agreed-upon organization other than the NASD or the AAA. In consideration of the
promises and the compensation provided in this Plan, neither a Participant nor
the Company shall have a right (a) to arbitrate a Claim on a class action basis
or in a purported representative capacity on behalf of any Participants,
employees, applicants or other persons similarly situated; (b) to join or to
consolidate in an arbitration Claims brought by or against another Participant,
employee, applicant or the Participant, unless otherwise agreed to in writing by
the Participant and the Company; (c) to litigate any Claims in court or to have
a jury trial on any Claims; and (d) to participate in a representative capacity
or as a member of any class of claimants in an action in a court of law
pertaining to any Claims. Nothing in this Plan relieves a Participant or the
Company from any obligation the Participant or the Company may have to exhaust
certain administrative remedies before arbitrating any claims or disputes under
this Section 10.05. Either a Participant or the Company may compel arbitration
of any Claims filed in a court of law. In addition, either a Participant or the
Company may apply to a court of law for an injunction to enforce the terms of
the Plan pending a final decision on the merits by an arbitration panel pursuant
to this provision. The Company shall pay all fees, costs or other charges
charged by the AAA or any other organization administering arbitration
proceeding agreed upon pursuant to this Section 10 that are above and beyond the
filing fees of the federal or state court in the jurisdiction in which the
dispute arises, whichever is less. A Participant or the Company shall each be
responsible for their own costs of legal representation, if any, except where
such costs of legal representation may be awarded as a statutory remedy by the
arbitrator. Any award by an arbitration panel shall be final and binding upon a
Participant or the Company. Judgment upon the award may be entered by any court
having jurisdiction thereof or having jurisdiction over the relevant party or
its assets. This provision is covered and enforceable under the terms of the
Federal Arbitration Act.

 


ARTICLE 11


 


TRUST


 


11.01       ESTABLISHMENT OF THE TRUST. THE COMPANY MAY ESTABLISH ONE OR MORE
TRUSTS TO WHICH PARTICIPATING COMPANIES MAY TRANSFER SUCH ASSETS AS THE
PARTICIPATING COMPANIES DETERMINE IN THEIR SOLE DISCRETION TO ASSIST IN MEETING
THEIR OBLIGATIONS UNDER THE PLAN.

 

18

--------------------------------------------------------------------------------


 


11.02       INTERRELATIONSHIP OF THE PLAN AND THE TRUST. THE PROVISIONS OF THE
PLAN AND THE RELEVANT ANNUAL ELECTION FORMS SHALL GOVERN THE RIGHTS OF A
PARTICIPANT TO RECEIVE DISTRIBUTIONS PURSUANT TO THE PLAN. THE PROVISIONS OF THE
TRUST SHALL GOVERN THE RIGHTS OF THE PARTICIPATING COMPANIES, PARTICIPANTS AND
THE CREDITORS OF THE PARTICIPATING COMPANIES TO THE ASSETS TRANSFERRED TO THE
TRUST.


 


11.03       DISTRIBUTIONS FROM THE TRUST. EACH PARTICIPATING COMPANY’S
OBLIGATIONS UNDER THE PLAN MAY BE SATISFIED WITH TRUST ASSETS DISTRIBUTED
PURSUANT TO THE TERMS OF THE TRUST, AND ANY SUCH DISTRIBUTION SHALL REDUCE THE
PARTICIPATING COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT.


 


ARTICLE 12


 


MISCELLANEOUS


 


12.01       STATUS OF PLAN. THE PLAN IS INTENDED TO BE A PLAN THAT IS NOT
QUALIFIED WITHIN THE MEANING OF CODE SECTION 401(A). THE PLAN SHALL BE
ADMINISTERED AND INTERPRETED TO THE EXTENT POSSIBLE IN A MANNER CONSISTENT WITH
THAT INTENT. ALL PLAN ACCOUNTS AND ALL CREDITS AND OTHER ADJUSTMENTS TO SUCH
PLAN ACCOUNTS SHALL BE BOOKKEEPING ENTRIES ONLY AND SHALL BE UTILIZED SOLELY AS
A DEVICE FOR THE MEASUREMENT AND DETERMINATION OF AMOUNTS TO BE PAID UNDER THE
PLAN. NO PLAN ACCOUNTS, CREDITS OR OTHER ADJUSTMENTS UNDER THE PLAN SHALL BE
INTERPRETED AS AN INDICATION THAT ANY BENEFITS UNDER THE PLAN ARE IN ANY WAY
FUNDED. IN ADDITION, THE COMMITTEE SHALL USE ITS REASONABLE BEST EFFORTS TO
INTERPRET AND ADMINISTER THE PLAN IN A MANNER THAT SATISFIES THE REQUIREMENTS OF
SECTION 409A OF THE CODE.


 

12.02       Securities Matters. The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of any shares of Company
Stock to be issued hereunder or to effect similar compliance under any state
laws. Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be issued or delivered any certificates evidencing shares
of Company Stock pursuant to the Plan unless and until the Company is advised by
its counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Company Stock are
traded. The Committee may require, as a condition to the issuance and delivery
of certificates evidencing shares of Company Stock pursuant to the terms hereof,
that the recipient of such shares make such covenants, agreements and
representations, and that such certificates bear such legends, as the Committee
deems necessary or desirable.

 


12.03       UNSECURED GENERAL CREDITOR. PARTICIPANTS AND THEIR BENEFICIARIES,
HEIRS, SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR EQUITABLE RIGHTS, INTERESTS
OR CLAIMS IN ANY PROPERTY OR ASSETS OF THE COMPANY OR ANY PARTICIPATING COMPANY.
FOR PURPOSES OF THE PAYMENT OF BENEFITS UNDER THE PLAN, ANY AND ALL OF THE
COMPANY’S AND PARTICIPATING COMPANIES’ ASSETS, SHALL BE, AND REMAIN, THE
GENERAL, UNPLEDGED UNRESTRICTED ASSETS OF THE COMPANY OR THE PARTICIPATING
COMPANIES, AS APPLICABLE. A PARTICIPATING COMPANY’S OBLIGATION UNDER THE PLAN
SHALL BE MERELY THAT OF AN UNFUNDED AND UNSECURED PROMISE TO PAY MONEY IN THE
FUTURE.


 


12.04       NONASSIGNABILITY. NEITHER A PARTICIPANT NOR ANY OTHER PERSON SHALL
HAVE

 

19

--------------------------------------------------------------------------------


 


ANY RIGHT TO COMMUTE, SELL, ASSIGN, TRANSFER, PLEDGE, ANTICIPATE, MORTGAGE OR
OTHERWISE ENCUMBER, TRANSFER, HYPOTHECATE, ALIENATE OR CONVEY IN ADVANCE OF
ACTUAL RECEIPT, THE AMOUNTS, IF ANY, PAYABLE HEREUNDER, OR ANY PART THEREOF,
WHICH ARE, AND ALL RIGHTS TO WHICH ARE EXPRESSLY DECLARED TO BE, UNASSIGNABLE
AND NON-TRANSFERABLE. NO PART OF THE AMOUNTS PAYABLE SHALL, PRIOR TO ACTUAL
PAYMENT, BE SUBJECT TO SEIZURE, ATTACHMENT, GARNISHMENT OR SEQUESTRATION FOR THE
PAYMENT OF ANY DEBTS, JUDGMENTS, ALIMONY OR SEPARATE MAINTENANCE OWED BY A
PARTICIPANT OR ANY OTHER PERSON, BE TRANSFERABLE BY OPERATION OF LAW IN THE
EVENT OF A PARTICIPANT’S OR ANY OTHER PERSON’S BANKRUPTCY OR INSOLVENCY OR BE
TRANSFERABLE TO A SPOUSE AS A RESULT OF A PROPERTY SETTLEMENT OR OTHERWISE.


 


12.05       NO RIGHT TO SERVICE. NOTHING IN THE PLAN OR ANY ANNUAL ELECTION FORM
SHALL BE DEEMED TO GIVE A PARTICIPANT THE RIGHT TO CONTINUE TO BE RETAINED IN
THE SERVICE OF THE COMPANY OR ANY PARTICIPATING COMPANY.


 


12.06       FURNISHING INFORMATION. A PARTICIPANT OR HIS OR HER BENEFICIARY WILL
COOPERATE WITH THE COMMITTEE BY FURNISHING ANY AND ALL INFORMATION REQUESTED BY
THE COMMITTEE AND TAKE SUCH OTHER ACTIONS AS MAY BE REQUESTED IN ORDER TO
FACILITATE THE ADMINISTRATION OF THE PLAN AND THE PAYMENTS OF BENEFITS
HEREUNDER, INCLUDING BUT NOT LIMITED TO TAKING SUCH PHYSICAL EXAMINATIONS AS THE
COMMITTEE MAY DEEM NECESSARY.


 


12.07       TERMS. WHENEVER ANY WORDS ARE USED HEREIN IN THE MASCULINE, THEY
SHALL BE CONSTRUED AS THOUGH THEY WERE IN THE FEMININE IN ALL CASES WHERE THEY
WOULD SO APPLY; AND WHENEVER ANY WORDS ARE USED HEREIN IN THE SINGULAR OR IN THE
PLURAL, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE USED IN THE PLURAL OR THE
SINGULAR, AS THE CASE MAY BE, IN ALL CASES WHERE THEY WOULD SO APPLY.


 


12.08       CAPTIONS. THE CAPTIONS OF THE ARTICLES, SECTIONS AND PARAGRAPHS OF
THE PLAN ARE FOR CONVENIENCE ONLY AND SHALL NOT CONTROL OR AFFECT THE MEANING OR
CONSTRUCTION OF ANY OF ITS PROVISIONS.


 


12.09       GOVERNING LAW. THE PROVISIONS OF THE PLAN SHALL BE CONSTRUED AND
INTERPRETED ACCORDING TO THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.


 


12.10       NOTICE. ANY NOTICE OR FILING REQUIRED OR PERMITTED TO BE GIVEN TO
THE COMMITTEE UNDER THE PLAN SHALL BE SUFFICIENT IF IN WRITING AND
HAND-DELIVERED, OR SENT BY REGISTERED OR CERTIFIED MAIL, TO THE ADDRESS BELOW:


 

Ameriprise Financial, Inc.

361 Ameriprise Financial Center

Minneapolis, Minnesota  55474

Attn: VP, Compensation and Benefits

 

with a copy to:

 

General Counsel’s Office

 

20

--------------------------------------------------------------------------------


 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 


12.11       SUCCESSORS. THE PROVISIONS OF THE PLAN SHALL BIND AND INURE TO THE
BENEFIT OF THE COMPANY AND ITS SUCCESSORS AND ASSIGNS AND THE PARTICIPANT AND
THE PARTICIPANT’S DESIGNATED BENEFICIARIES.


 


12.12       SPOUSE’S INTEREST. THE INTEREST IN THE BENEFITS HEREUNDER OF A
SPOUSE OF A PARTICIPANT WHO HAS PREDECEASED THE PARTICIPANT SHALL AUTOMATICALLY
PASS TO THE PARTICIPANT AND SHALL NOT BE TRANSFERABLE BY SUCH SPOUSE IN ANY
MANNER, INCLUDING BUT NOT LIMITED TO SUCH SPOUSE’S WILL, NOR SHALL SUCH INTEREST
PASS UNDER THE LAWS OF INTESTATE SUCCESSION.


 


12.13       VALIDITY. IN CASE ANY PROVISION OF THE PLAN SHALL BE ILLEGAL OR
INVALID FOR ANY REASON, SAID ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE
REMAINING PARTS HEREOF, BUT THE PLAN SHALL BE CONSTRUED AND ENFORCED AS IF SUCH
ILLEGAL OR INVALID PROVISION HAD NEVER BEEN INSERTED HEREIN.


 


12.14       INCOMPETENT. IF THE COMMITTEE DETERMINES IN ITS DISCRETION THAT A
BENEFIT UNDER THE PLAN IS TO BE PAID TO A MINOR, A PERSON DECLARED INCOMPETENT
OR TO A PERSON INCAPABLE OF HANDLING THE DISPOSITION OF THAT PERSON’S PROPERTY,
THE COMMITTEE MAY DIRECT PAYMENT OF SUCH BENEFIT TO THE GUARDIAN, LEGAL
REPRESENTATIVE OR PERSON HAVING THE CARE AND CUSTODY OF SUCH MINOR, INCOMPETENT
OR INCAPABLE PERSON. THE COMMITTEE MAY REQUIRE PROOF OF MINORITY, INCOMPETENCE,
INCAPACITY OR GUARDIANSHIP, AS IT MAY DEEM APPROPRIATE PRIOR TO DISTRIBUTION OF
THE BENEFIT. ANY PAYMENT OF A BENEFIT SHALL BE A PAYMENT FOR THE ACCOUNT OF THE
PARTICIPANT AND THE PARTICIPANT’S BENEFICIARY, AS THE CASE MAY BE, AND SHALL BE
A COMPLETE DISCHARGE OF ANY LIABILITY UNDER THE PLAN FOR SUCH PAYMENT AMOUNT.


 


12.15       TAXATION.

 


(A)           DISTRIBUTION IN THE EVENT OF TAXATION. IF, FOR ANY REASON, ALL OR
ANY PORTION OF A PARTICIPANT’S BENEFIT UNDER THE PLAN BECOMES TAXABLE TO THE
PARTICIPANT PRIOR TO RECEIPT, A PARTICIPANT MAY PETITION THE COMMITTEE BEFORE A
CHANGE IN CONTROL, OR THE TRUSTEE OF THE TRUST AFTER A CHANGE IN CONTROL, FOR A
DISTRIBUTION OF THAT PORTION OF HIS OR HER BENEFIT THAT HAS BECOME TAXABLE. UPON
THE GRANT OF SUCH A PETITION, WHICH GRANT SHALL NOT BE UNREASONABLY WITHHELD,
THE COMPANY SHALL, OR SHALL CAUSE A PARTICIPATING COMPANY TO, DISTRIBUTE TO THE
PARTICIPANT IMMEDIATELY AVAILABLE FUNDS IN AN AMOUNT EQUAL TO THE TAXABLE
PORTION OF HIS OR HER BENEFIT (WHICH AMOUNT SHALL NOT EXCEED A PARTICIPANT’S
UNPAID ACCOUNT BALANCES UNDER THE PLAN). IF THE PETITION IS GRANTED, THE TAX
LIABILITY DISTRIBUTION SHALL BE MADE WITHIN NINETY (90) DAYS OF THE DATE WHEN
THE PARTICIPANT’S PETITION IS GRANTED. SUCH A DISTRIBUTION SHALL AFFECT AND
REDUCE THE BENEFITS TO BE PAID UNDER THE PLAN.

 

(b)           Tax Withholding. No withholding is required on distributions of
Plan Accounts, unless at the time of any such distribution, a Participant is an
employee of the

 

21

--------------------------------------------------------------------------------


 

Company or a Participating Company (or is terminated as an employee of the
Company or a Participating Company).

 


12.16       INSURANCE. THE COMPANY, ON ITS OWN BEHALF OR ON BEHALF OF THE
TRUSTEE OF THE TRUST, AND, IN ITS SOLE DISCRETION, MAY, OR MAY CAUSE A
PARTICIPATING COMPANY TO, APPLY FOR AND PROCURE INSURANCE ON THE LIFE OF THE
PARTICIPANT, IN SUCH AMOUNTS AND IN SUCH FORMS AS THE TRUST MAY CHOOSE. THE
COMPANY, THE PARTICIPATING COMPANY OR THE TRUSTEE OF THE TRUST, AS THE CASE MAY
BE, SHALL BE THE SOLE OWNER AND BENEFICIARY OF ANY SUCH INSURANCE. THE
PARTICIPANT SHALL HAVE NO INTEREST WHATSOEVER IN ANY SUCH POLICY OR POLICIES,
AND AT THE REQUEST OF THE COMPANY OR A PARTICIPATING COMPANY, AS THE CASE MAY
BE, SHALL SUBMIT TO MEDICAL EXAMINATIONS AND SUPPLY SUCH INFORMATION AND EXECUTE
SUCH DOCUMENTS AS MAY BE REQUIRED BY THE INSURANCE COMPANY OR COMPANIES TO WHOM
THE COMPANY OR SUCH PARTICIPATING COMPANY HAS APPLIED FOR INSURANCE.


 


12.17       LEGAL FEES TO ENFORCE RIGHTS AFTER CHANGE IN CONTROL. THE COMPANY IS
AWARE THAT UPON THE OCCURRENCE OF A CHANGE IN CONTROL, THE BOARD (WHICH MIGHT
THEN BE COMPOSED OF NEW MEMBERS) OR A SHAREHOLDER OF THE COMPANY, OR OF ANY
SUCCESSOR CORPORATION MIGHT THEN CAUSE OR ATTEMPT TO CAUSE THE COMPANY OR SUCH
SUCCESSOR TO REFUSE TO COMPLY WITH ITS OBLIGATIONS UNDER THE PLAN AND MIGHT
CAUSE OR ATTEMPT TO CAUSE THE COMPANY TO INSTITUTE, OR MAY INSTITUTE,
ARBITRATION OR LITIGATION SEEKING TO DENY PARTICIPANTS THE BENEFITS INTENDED
UNDER THE PLAN. IN THESE CIRCUMSTANCES, THE PURPOSE OF THE PLAN COULD BE
FRUSTRATED. ACCORDINGLY, IF, FOLLOWING A CHANGE IN CONTROL, IT SHOULD APPEAR TO
ANY PARTICIPANT THAT THE COMPANY OR ANY SUCCESSOR CORPORATION OR ANY
PARTICIPATING COMPANY OR SUCCESSOR CORPORATION HAS FAILED TO COMPLY WITH ANY OF
ITS OBLIGATIONS UNDER THE PLAN OR ANY AGREEMENT THEREUNDER OR, IF THE COMPANY, A
PARTICIPATING COMPANY OR ANY OTHER PERSON TAKES ANY ACTION TO DECLARE THE PLAN
VOID OR UNENFORCEABLE OR INSTITUTES ANY ARBITRATION, LITIGATION OR OTHER LEGAL
ACTION DESIGNED TO DENY, DIMINISH OR TO RECOVER FROM ANY PARTICIPANT THE
BENEFITS INTENDED TO BE PROVIDED, THEN THE COMPANY AND THE APPLICABLE
PARTICIPATING COMPANY IRREVOCABLY AUTHORIZE SUCH PARTICIPANT TO RETAIN COUNSEL
OF HIS OR HER CHOICE AT THE EXPENSE OF THE COMPANY AND THE PARTICIPATING COMPANY
TO REPRESENT SUCH PARTICIPANT IN CONNECTION WITH THE INITIATION OR DEFENSE OF
ANY ARBITRATION, LITIGATION OR OTHER LEGAL ACTION, WHETHER BY OR AGAINST THE
COMPANY, THE PARTICIPATING COMPANY OR ANY DIRECTOR, OFFICER, SHAREHOLDER OR
OTHER PERSON AFFILIATED WITH THE COMPANY, THE PARTICIPATING COMPANY OR ANY
SUCCESSOR THERETO IN ANY JURISDICTION; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
THE TRIER IN ANY SUCH LEGAL ACTION DETERMINES THAT THE PARTICIPANT’S CLAIM WAS
NOT MADE IN GOOD FAITH OR WAS WHOLLY WITHOUT MERIT, THE PARTICIPANT SHALL RETURN
TO THE COMPANY ANY AMOUNT RECEIVED PURSUANT TO THIS SECTION 12.17.

 

22

--------------------------------------------------------------------------------


 

Ameriprise Financial

Deferred Equity Progam

For Independent Financial Advisors

 

Schedule A

September 30, 2005

 

Participating Employers

 

•      Ameriprise Financial Services Inc.

 

•      IDS Life Insurance Company

 

•      IDS Life Insurance Company of New York

 

23

--------------------------------------------------------------------------------